PORT, J.,
concurring.
In addition to the reasons set forth in the court’s opinion, with which I am in agreement, I am additionally persuaded by a further factor.
The state, in its reply brief, referring to the 1950 deed, concedes “the frontage road clause applied only to the reserved accesses and did not apply to the reserved farm crossings. * * * [N]et being covered by the clause, the farm crossings could not otherwise be closed without payment of just compensation.”
Thus, the state’s motion
“* * * to strike the damages to the remainder of the witness Rothrock on the basis that it is included in that damages, damages which are not convincible [sic] in this prodeecings [sic] and which are rights acquired by contract in 1950 * * *”
embraced factors — the farm crossings — which even on the state’s theory, it did not acquire under the 1950 deed and for which it concedes compensation was due in this proceeding. The motion to strike, if I correctly understand its scope, by the state’s own admission, thus was overbroad. The court correctly denied it.